Bigelow, C. J.
The evidence was sufficient to warrant the jury in convicting the defendants. A disturbance of the public peace by the assembly of noisy and dissolute persons, the illegal sale of intoxicating liquors, and other similar acts which tend to make disorder and injure public morals, and thus to create a common nuisance in a house or tenement, may .be proved to have occurred in the course of a few hours as well as during a number of days, a week or a month. It is the nature of the acts done, not the length of time during which they are committed, that constitutes the offence.
2. The indictment alleges with sufficient precision and certainty the place where the nuisance existed. It is never necessary to set out the precise locality where the offence was committed. If the city or town where the building or tenement is situated is distinctly set out, no further averment of place is required. Commonwealth v. Welsh, ante, 1.

Exceptions overruled.